DETAILED ACTION
Acknowledgements
The current application, 15/091976 ("the instant application"), was filed April 6, 2016.  Based upon a review of the instant application, the actual filing date of the instant application is April 6, 2016. For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
The instant application is a reissue application of U.S. Patent No. 8,870,742 (“the ‘742 Patent”). The ‘742 Patent was filed as application 12/039002 (“the ‘002 application”), on February 28, 2008.   
	The Examiner further notes that a litigation search revealed that no litigation was pending involving the ‘742 patent.  Also based upon the Examiner's independent review of the ‘742 patent itself and the prosecution history, the Examiner cannot locate any previous or additional reexaminations, supplemental examinations, certificates of correction, or other ongoing proceedings involving the ‘742 patent before the Office. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/13/2022 has been entered.
 	This action is being issued following the submission of 1/13/2020, which included 1) claim amendments 2) arguments  3) an IDS ands 4) a request for an RCE.
 
Claim Status
The ‘742 Patent issued with claims 1-18 (“Patented Claims”).  The preliminary amendment of 4/6/2016 cancelled claims 1-18 and added claims 19-43.  The Amendment of 10/5/2017 amends claims 19, 28, and 37, cancelled claims 21, 27, 36, and 43, and added claim 44.  The amendment of 5/7/2018 amended claims 19, 28, 37, and 41 and cancels claims 20, 29, and 30.  The amendment of December 14, 2018 amends claims 19, 22, 24, 25, 28, 33, and 34. The amendment of 9/19/2019 amends claims 19, 25, 28, and 32-35, and adds claim 45.   The amendment of 11/25/2020 amends claim 22, cancels claims 24, 25, 32-34, 37-42, 44, and 45, and adds claims 46-53.  The amendment of 6/21/2021 amends claim 48, adds claims 54 and 55, and cancels claims 47, 49, 51, and 53.   The amendment of 1/13/2022, amends claims 19 and 28, cancels claims 54 and 55, and adds claims 56-59. Therefore, as of the date of this Office Action, the status of the claims is:
a. Patent claims 1-18 are cancelled. (“Cancelled Patent Claims”).
b. Claims 19, 22, 23, 26, 28, 31, 46, 48, 50, 52, and 56-59 are pending (“Pending Claims”).
c. As a result of this office action, claims 19, 22, 23, 26, 28, 31, 46, 48, 50, 52, and 56-59 are examined on the merits below.

Amendment of 1/13/2022
The amendment to the claims filed 1/13/2022 has been considered and entered.  
 
Priority
	Based upon a review of the instant application and ‘742 Patent, the Examiner finds that

Because the effective filing date of the instant application is not on or after March 16, 2013, the AIA  First Inventor to File (“AIA -FITF”) provisions do not apply. Instead, the earlier ‘First to Invent’ provisions apply.

Duty of Disclosure
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceed-ing in which Patent No. 8,870,742 is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Applicant is further reminded of the continuing obligation under 37 CFR 1.56, to timely appraise the Office of any information which is mate-rial to patentability of the claims under consideration in this reissue appli-cation.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.






Reissue Declaration

The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:
	1.  The oath or declaration does not identify all of the inventors.  It only identifies Daniel Dlugos, and then at the end, it simply lists a series of "Inventors" with a mailing address, but no names for those inventors.  
	2.  This is a broadening reissue, but is not signed by all of the inventors.  A broadening reissue must be signed by all of the inventors (see MPEP 1412.03 V A), unless the original patent application was filed under 37 CFR 1.46 by the assignee of the entire interest.  Here, the original patent was not filed under 37 CFR 1.46.  Thence, it must be signed by all of the inventors.  
Claims 19, 22, 23, 26, 28, 31, and 46-53 are rejected as being based upon a defective reissue declaration under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.
The nature of the defect(s) in the declaration is set forth in the discussion above in this Office action.  


Claim Rejection- 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


REJECTIONS BASED ON BIRK, BACHMANN AND FORSELL

Claims 19, 22, 23, 26, 46, 48, and 59 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Birk US PGPUB 2007/0156013 in view of Bachmann et al US PGPUB 2005/0143765 and Forsell US PGPUB 2001/0011543.

As to claim 19, Birk shows a gastric banding device that includes an implantable medical treatment device, i.e. the gastric band 460 in figure 4, an implantable sensor 450, which monitors properties or physical parameters of the gastric band.  The band has an internal band adjustment system, which includes a controller 432, which receives data from the sensor (see paragraph [0044]).  The controller 432 uses the received data to determine if the treatment should be adjusted, and if it determines that treatment should be adjusted, outputs a signal to the pump controller to adjust the treatment.  The system of Birk also has a memory 436 which stores the sensor data, which is the data received by the microprocessor.  In addition, Birk has a wireless telemetry communication device, I/O 434, which transmits the stored data to an external device (see paragraph [0050]), receives instructions for modifying the band to adjust treatment, and adjusts the treatment (see paragraph [0042} and [0055]-[0056], for example).  Finally, the external controller of Birk is handheld and includes an antenna (see element 524 in figure 5).  It can be placed anywhere, including over the gastric band.  As such, when the device is placed over the band, i.e. within a foot (see paragraph [0051]), the external device receives data, and sends instructions, as just discussed.  The Examiner notes that the claims do not require placing the external device over the implanted device, only that the system is configured to cause adjustment when the antenna is manually position over the treatment device.  More specifically, in paragraph [0056], Birk states that when the external devices communicates with the controller 432, the physician sends new monitoring settings to the sensor 450, i.e. it sends instructions to 
Alternatively, while the handheld device of Birk is capable of being position over the implanted device, Birk only teaches placing the handheld device near the implanted device, i.e. within a foot or so.  Bachman further teaches placing the external device, i.e. an antenna, over the chest of the patient.  As such, it would have been obvious to modify Birk to place the handheld device over the patient’s chest, as it is merely the use of a known location in the art for exchanging data telemetrically.  Hence, the device is configured to receive data when the antenna is placed over the implantable portion of the device.  The same instructions would be sent as discussed above.    
Birk lacks two features of claim 19.  First, Birk does not disclose that the controller is a microcontroller, although it is disclosed as a CPU.  Bachmann teaches that it is well known the implanted circuitry of a gastric band include a microcontroller (see paragraph [0098]).  As such, it would have been obvious to have controller 432 of Birk include a microcontroller as it is merely the selection of a known structure for a controller.  Second, Birk does not have an implantable sensor for sensing a change in body position of the subject of the subject.  However, 
Claim 22 is rejected in that adjusting the band, as discussed above, is changing the treatment intensity.  
Claim 23 is rejected in that the sensor data is received by the microcontroller in real time (paragraph [0044]).  In Birk, it is only the pressure data, but in the combination, it would be clear to one skilled in the art that all of the data sensed by sensors, to include body angle, would be processed in real time.  
Claim 26 is rejected in that the sensor senses a change in the angle or orientation of the patient (Forsell paragraph [0023]).
As to claim 46, the external communication device is configured to transmit the adjustment instructions to the wireless communicator 434 and the external device is configured to be placed over the implanted device.  The Examiner notes that the external device of Birk can be placed over the implanted device and the claim only requires that it configured to be so positioned and not actually positioned over the implanted device.  
As to claims 48, the instructions are transmitted after receiving the sensor data from the implanted sensor 450.  In the combination, this data would also include body angle/position.  As such, the instructions are also based on the body position data.  
.

Claims 28, 31, 50, 52, and 57 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Birk in view of Forsell and Bachmann

As to claim 28, Birk and Forsell teach the claimed method, as discussed above in the rejection to claims 19 and 22-26.  In addition, while the handheld device of Birk is capable of being position over the implanted device, Birk only teaches placing the handheld device near the implanted device, i.e. within a foot or so.  Bachman further teaches placing the external device, i.e. an antenna, over the chest of the patient.  As such, it would have been obvious to modify Birk to place the handheld device over the patient’s chest, as it is merely the use of a known location in the art for exchanging data telemetrically.  Further, in paragraph [0056], Birk states that when the external devices communicates with the controller 432, the physician sends new monitoring settings to the sensor 450, i.e. it sends instructions to change the change the monitoring settings of the band.  In response to the change in monitoring settings, the system then adjusts the band to conform to the new monitoring range.  Thence, the instructions are adjustment instructions.  
As to claim 31, the performance is evaluated over time (see paragraph [0010]).  Specifically, in column 23, lines 26+, the ‘742 patent states that the performance may be evaluated by visual checking a graph of the readings.  Paragraph [0010] teaches visually displaying a graph of the readings.  
As to claim 50, the external communication device of Birk is configured to transmit the adjustment instructions to the wireless communicator 434 and the external device is configured 
As to claim 52, the instructions are transmitted after receiving the sensor data from the implanted sensor 450.  In the combination, this data would also include body angle/position.  As such, the instructions are received after the body position data has been received by the external device.    
As to claim 57, Birk allows the physician to adjust the parameters of the band during a virtual session (see paragraphs [0085], [0090], [0094], and ]0095], for example).  As such, the instructions are not pre-stored.
Claim 56 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Birk in view of Forsell and Bachman, as applied to claims 28, 31, 50, 52, and 57 above, further in view of Lu US Patent 6,952,612.  

It is conceivable that in Birk, the external device is removed from being near the patient, i.e. no longer communicates with the internal device, when being programmed by the physician, but it does not specifically teach that.  However, Lu teaches in an implantable system, a method where the physician can program an external device, i.e. a wand, with adjustment parameters, which are then transmitted to the user when the wand is placed over the chest of the patient (see columns 10 and 11, specifically column 11, lines 46-57).  As such, it would have been obvious to modify Birk to stored the adjustment instructions and send them to the internal device on demand, as it is merely the substitution of one known method of programming an internal device for another.  While Lu is directed to an ECG device, both Birk and Lu are implanted devices that are programmed externally, and hence are from analogous arts.  

Claim 58 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Birk in view of Bachmann et al and Forsell, as applied to claims 19, 22, 23, 26, 46, 48, and 59 above, further in view of Lu.  

It is conceivable that in Birk, the external device is removed from being near the patient, i.e. no longer communicates with the internal device,  when being programmed by the physician, but it does not specifically teach that.  However, Lu teaches in an implantable system, a method where the physician can program an external device, i.e. a wand, with adjustment parameters, which are then transmitted to the user when the wand is placed over the patient’s chest (see columns 10 and 11, specifically column 11, lines 46-57).  As such, it would have been obvious to modify Birk to stored the adjustment instructions and send them to the internal device on demand, as it is merely the substitution of one known method of programming an internal device for another.  While Lu is directed to an ECG device, both Birk and Lu are implanted devices that are programmed externally, and hence are from analogous arts.  

Response to Arguments
Applicant's arguments filed 1/13/2022 have been fully considered but they are not persuasive.
	Applicant has asserted that the combination fails to teach that, in response to receiving the adjustment instructions, repeatedly measuring a parameter  on board the treatment device, establishing communication with the remote monitoring device,  and sending the parameters to the remote device.   As discussed above, when the new settings are sent to the implantable device in Birk, the sensor takes multiple measurements, i.e. repeatedly measures, to ensure the device is operating in the new range (see paragraph [0057]).  The clinician than can establish a communication session with the implantable device using hand held device 410, to obtain the pressure readings (also in paragraph [0057]).  In addition, after the adjustments are made, the system returns to normal operation, where the system, stores measurements for sending to the 
	Applicant has also asserted that the declaration is signed by the necessary parties.  As discussed above, it is not, and a replacement declaration is required.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT L NASSER whose telephone number is (571)272-4731.  The examiner can normally be reached on M-F 8-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Kosowski can be reached on 571-272-3744.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ROBERT L NASSER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        



/JOSHUA D CAMPBELL/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ALEXANDER J KOSOWSKI/Supervisory Patent Examiner, Art Unit 3992